61348: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61348


Short Caption:BYARS (MICHAEL) VS. STATEClassification:Criminal Appeal - Other - Direct


Lower Court Case(s):Churchill Co. - Tenth Judicial District - 37754Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:05/06/2014 at 10:00 AMOral Argument Location:Carson City


Submission Date:05/06/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Dwayne ByarsSteve E. EvensonStephen B. Rye


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Arthur E. Mallory
							(Churchill County District Attorney/Fallon)
						Benjamin D. Shawcroft
							(Churchill County District Attorney/Fallon)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/10/2014OverdueRemittitur



14-34363: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/25/2012Filing FeeFiling Fee Waived.  Criminal.


07/25/2012Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Fast Track. Filed certified copy of proper person notice of appeal.  (Fast track notice issued to trial counsel.)12-23476




07/25/2012Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 10 days.12-23480




07/27/2012Order/ProceduralFiled Order Suspening Briefing. Upon entry of the judgment of conviction, the clerk of the district court shall immediately transmit a certified copy of the judgment to the clerk of this court.12-23728




08/08/2012TranscriptFiled Notice from Court Reporter. Anita Fillmore stating that the requested transcripts were delivered.  Dates of transcripts: July 11, 2012; July 12, 2012 and July 13, 2012.12-24959




08/09/2012Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: July 11, 2012; July 12, 2012 & July 13, 2012.   Court Reporter: Anita Fillmore.   Filed in district court on: 8/6/2012.12-25110




09/13/2012MotionFiled Motion to Withdraw as Counsel as Counsel and Request for Remand for Appointment of Counsel.12-29064




09/14/2012Order/IncomingFiled District Court Order. Certified copy of Judgment of Conviction filed in district court on September 05, 2012.12-29171




09/20/2012Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA)12-29827




09/21/2012Order/ProceduralFiled Order Granting Motion to Withdraw and Remanding to Secure Counsel. The clerk of this court shall remove Mr. Rye as counsel of record in this appeal. District court order appointing counsel due: 30 days. Briefing is suspended.12-29954




10/16/2012MotionReceived Proper Person Motion to Confirm Reinstatement of Fast Track Appellant Procedure.


10/31/2012Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of order filed in district court on October 30, 2012 appointing Steve Evenson, Esq. as counsel for appellant.12-34385




11/01/2012Order/ProceduralFiled Order Reinstating Briefing. Fast track statement and appendix due: 40 days.12-34511




12/11/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Fast track statement and appendix due: December 18, 2012.12-38887




12/18/2012MotionFiled Motion To Extend Time To File Appellant's Fast Track Statement And Appendix.12-40092




12/19/2012Order/ProceduralFiled Order Granting Motion. Fast track statement and appendix due: February 28, 2013.12-40200




01/22/2013Other Incoming DocumentReceived Proper Person Document.  Copy of letter sent to attorney.


02/22/2013Letter/IncomingReceived Copy of Proper Person Letter Addressed to Attorney Steve Evenson Re: Request to be Advised Pertaining to Notice of Appeal Brief.


02/22/2013Letter/IncomingReceived Copy of Proper Person Letter Addressed to Attorney Jacob Sommer Re: Request to be Advised Pertaining to Notice of Appeal Brief.


02/28/2013MotionFiled Appellant's Motion to Extend Time to File and Request for Clarification.13-06246




03/05/2013MotionReceived Proper Person Motion for Appointment of Counsel Pursuant to NRS 34.750. (FILED PER ORDER 3/8/13)


03/05/2013MotionReceived Proper Person Motion for Withdrawl of Attorney of Record or in the Alternative, Request for Records/Court Case Documents. (FILED PER ORDER 3/8/13)


03/08/2013Order/ProceduralFiled Order Denying Proper Person Motions and Granting Motion for Extension of Time. The clerk of this court shall file the proper person motions received on March 5, 2013.We deny the proper person motions. Appellant's counsel: Fast Track Statement and Appendix due: 20 days.13-07145




03/08/2013MotionFiled Proper Person Motion for Appointment of Counsel Pursuant to NRS 34.750.13-06684




03/08/2013MotionFiled Proper Person Motion for Withdrawl of Attorney of Record or in the Alternative, Request for Records/Court Case Documents.13-06685




03/29/2013MotionFiled Motion To Extend Length Of Fast track Statement. (Fast Track Statement attached)13-09333




03/29/2013AppendixFiled Appendix to Fast Track Statement Volume 1.13-09341




03/29/2013AppendixFiled Appendix to Fast Track Statement Volume 2.13-09344




03/29/2013AppendixFiled Appendix to Fast Track Statement Volume 3.13-09346




03/29/2013AppendixFiled Appendix to Fast Track Statement Volume 4.13-09345




04/05/2013Order/ProceduralFiled Order Denying Motion for Excess Pages and/or to Exceed Type-Volume Limitation and Directing Full Briefing. The motion for excess pages and/or to exceed the type-volume limitation is denied. Appellant shall have 30 days from the date of this order to file and serve the opening brief.13-10020




04/05/2013MotionFiled Motion to Transmit Exhibit.13-10026




05/07/2013MotionFiled Motion To Extend Length Of Brief.13-13321




05/07/2013AppendixFiled Appendix to Opening Brief Volume V13-13322




05/07/2013MotionFiled Amended Motion To Extend Length Of Brief.13-13343




05/07/2013BriefReceived Opening Brief. (FILED PER ORDER 5/8/13)


05/08/2013Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the opening brief received via E-Flex on May 7, 2013. Respondent: Answering brief due: 30 days.13-13508




05/08/2013BriefFiled Appellant's Opening Brief.13-13509




05/21/2013Other Incoming DocumentReceived Proper Person Document. "In Re Byars Requesting An En Banc Court To Take Judicial Notice Of Omitted Nonfrivolous Claim And Supplement The Record For Review." (FILED PER ORDER 4/24/13)


05/23/2013Order/ProceduralFiled Order Granting Motion and Directing DIstrict Court to Transmit Exhibit. District Court: Exhibit due: 30 days.13-15201




05/24/2013Order/ProceduralFiled Order Denying Motion. We direct the clerk of this court to file the proper person document received on May 21, 2013. We deny the proper person request for the court to "take judicial notice". Appellant shall proceed through counsel in the prosecution of this appeal.13-15438




05/24/2013Other Incoming DocumentFiled Proper Person Document. "In Re Byars Requesting An En Banc Court To Take Judicial Notice Of Omitted Nonfrivolous Claim And Supplement The Record For Review."13-14957




05/28/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Answering Brief due: June 14, 2013.13-15540




05/28/2013ExhibitFiled Exhibit (original). Exhibit: 3. (CD)


05/30/2013MotionFiled Motion to Transmit Exhibit.  Exhibit: 1 and 2 from 2 of the bifurcated trial.13-15985




06/07/2013Order/ProceduralFiled Order Denying Motion. Respondent has filed a motion asking this court to direct the district court to transmit two original exhibits to this court. The motion is denied.13-16782




06/12/2013BriefFiled Respondent's Answering Brief.13-17319




06/13/2013AppendixFiled Respondent's Appendix.13-17329




07/15/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's reply brief due: July 19, 2013.13-20635




07/22/2013MotionFiled Motion To Extend Length Of Reply Brief. (DETACHED REPLY BRIEF AND FILED SEPARATELY PER ORDER OF 7/25/13).13-21386




07/25/2013Order/ProceduralFiled Order. The clerk of this court shall detach the reply brief from the motion filed on July 22, 2013, and file the reply brief.13-21956




07/25/2013BriefFiled Appellant's Reply Brief.13-21957




07/25/2013Case Status UpdateBriefing Completed/To Screening.


01/27/2014Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.14-02662




02/27/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled Tuesday, May 6, 2014, at 10:00 a.m. in Carson City.  Argument shall be limited to 30 minutes.14-06546




04/21/2014Notice/OutgoingIssued Oral Argument Reminder Notice14-12824




05/06/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


10/16/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court en Banc. Author: Parraguirre, J. Majority: Parraguirre/Gibbons/Pickering/Hardesty/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 85. EN BANC14-34363




11/06/2014Post-Judgment PetitionReceived Proper Person Petition for Rehearing.  (RETURNED UNFILED PER ORDER 11/10/2014).


11/10/2014Order/ProceduralFiled Order.  The clerk of this court shall return, unfiled the proper person petition for rehearing received on November 6, 2014.14-36998